Wendell L. Griffen, Judge, concurring. I concur in the decision to reverse and remand the chancellor’s decision. While I agree that the school board did not abuse its discretion when it voted to expel Hannah Moran because she clearly violated Rule 23 by threatening a student, I suspect that the litigation in this case might have been avoided had parents and school officials acted more responsively. First, it is regrettable that the families in this case could not resolve this matter privately so that it never became an issue for the school board to consider. Hannah’s mother admittedly knew about the tension between Hannah and Leslie Heady. Even if she was dissatisfied with the school’s response, she was nonetheless responsible for her daughter’s compliance with the school rules. Likewise, Leslie’s family was responsible for her compliance with the school rules. We should not be sürprised when school officials seem challenged to address behavioral problems that parents are either unwilling or unable to address. Second, this litigation may have been avoided if school administrators had made a more energetic attempt to determine the source of the problem and had disciplined both girls. Although the record shows that the school board acted within its discretion to impose that discipline upon Hannah, the fact that Leslie was not also disciplined leaves the appearance of favoritism. The record is clear that both Ms. Greene (the counselor) and Mr. Hopkins (the principal) were aware that there were problems between Hannah and Leslie. Greene testified that Hannah came to her office and told her that she was having problems with Leslie and that she had tried to talk to Hopkins about it, but he was out of his office. She further testified that Hannah told her that other students told Hannah that Leslie had placed a note in her locker. Greene testified that she asked Hannah later if her “problem” had “cleared up,” and Hannah indicated that she wanted to talk to Hopkins. Hopkins testified that on the morning of the incident, Hannah’s mother telephoned him and indicated there was a problem between Hannah and Leslie. Hopkins thereafter separately called each girl into his office. He told the girls that he “didn’t know exactly what was going on,” informed the girls of the consequences of breaking the school’s rules, and warned the girls to stay away from each other. He further testified that “[t]hey apparently have problems with each other and I didn’t probe into why they have problems ... I didn’t feel like it was necessary at the time.” In addition, the school board received an unsigned noted addressed to Hannah, that was found in her locker, which stated in part that “if we got into a fight, I would kill you!” Hopkins testified that he had not seen that note prior to the school board meeting, and that if he had discovered who wrote the note, “the same thing I did in this case I would do in that case.” As the majority correctly notes, our function is to determine whether the school board’s decision was an abuse of discretion. However, if we were reviewing the chancellor’s order, I would affirm. Given Hopkins’s admitted failure to even attempt to determine “exacdy what was going on” and the undisputed evidence that Hannah was having problems with Leslie and vice versa, the chancellor was understandably concerned about the appearance of partiality when the record contained evidence that both girls engaged in threatening behavior, but only Hannah was disciplined. In her letter opinion, the chancellor stated: It is also significant, as Ms. Greene substantiates, that Hannah was the object of objectionable missives from the other student and sought out the assistance of the school authorities. Hannah could not obtain redress through appropriate channels. Her mother sought to address the issue on two separate occasions, without success. The punishment meted out to Hannah is not only disproportionate given the totality of the circumstances, it is disparate as between the girls involved. There is no discernable reason why the one girl’s actions would be ignored while another, whose situations appears to be precisely the same, is expelled for the balance of the school year. This is particularly so when the girl who has gone unpunished might very well have been the instigator. Parenting and school administration are functions that ought to complement each other. In this case, an adversarial posture developed between a parent and school administrators over an issue that no sensible parent or administrator should discount or disregard — the threat of school violence. Unfortunately, this issue became a legal controversy because the parents failed to insist that their children obey school rules, and because school administrators failed to investigate promptly and thoroughly, and failed to discipline both students.